DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37, 38, 40-51, 61-64 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-35 of U.S. Patent No. US 10,464,383 B2 (‘383). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 37, 38, 40-51, 61-64 and 70 in the instant application are encompassed and/or implied in claims 1, 2 and 6-35 of the ‘383 Patent. Specifically, claim 1 sets forth a sled vessel having a rigid tow bar that is rotatable between an upper storage position and a lower towing position, which implies that the tow bar is capable of rotating up or down relative to the vessel.

Claims 39, 52-60 and 65-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-35 of U.S. Patent No. US 10,464,383 B2 (‘383) in view of Maarschalkerweerd (US 2008/0047481 A1).
Claims 1, 2 and 6-35 in US ‘383 set forth an amphibious transport apparatus comprising a sled vessel, generally disclosing all limitation of claims 39, 52-60 and 65-69 in the instant application, except a movable ramp being attached to the sled vessel and movable between an upper storage position and a lower cargo unloading position.
Maarschalkerweerd discloses an amphibious sled vessel comprising a movable ramp [102] and a rigid tow bar [14], wherein the ramp is movable between an upper storage position and a lower cargo unloading position (see Fig 2; and ¶0042).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the sled vessel of ‘383 Patent with a movable ramp, as taught by Maarschalkerweerd. Having such an arrangement would have enabled easy and safe loading and unloading of cargo and/or passengers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-70 are rejected under 35 U.S.C. 103 as being unpatentable over Coast (US 4433634 A) in view of GB 2038252 A (‘252), and further in view of Maarschalkerweerd (US 2008/0047481 A1).
Coast ‘634 shows an amphibious transport apparatus comprising: a self-propelled amphibious craft [10] having forward and aft ends, a pair of spaced apart pontoons [11, 12], a transversely extending structure [13] that spans between the pontoons and connecting the pontoons together, wherein the transversely extending structure includes a platform having a user's control station, and a transom between the pontoons that is located in front of the aft end of the amphibious craft (see Fig 1). As seen in Fig 2, the transom comprises an eye connector that appears to be a connection for a towing implement, wherein the eye is considered capable of functioning as a universal joint for the towing implement.
Coast ‘634, however, fails to expressly disclose the purpose of the eye connector on the transom.

GB ‘252 discloses an amphibious transport apparatus comprising an amphibious craft having a transom, and a sled vessel with a generally flat bottom that extends over a majority of its length and having side walls extending up from the bottom. The transom comprises a first tow connector [14] for releasably connecting to a second connector on a rigid tow bar [22] that is attached to a sled vessel.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the amphibious craft of Coast ‘634 with a towing attachment on the transom, as well as a flat-bottom sled vessel having a tow bar for towing by the amphibious craft, as taught by GB ‘254. Having such an arrangement would have enabled one to haul additional personnel and equipment over difficult terrain.

 Coast ‘634, as modified by GB ‘252, still fails to disclose the rigid tow bar being rotatable up or down relative to the sled vessel (claim 37), or the sled vessel having a movable ramp that is movable between an upper storage position and a lower cargo unloading position (claim 52).
Maarschalkerweerd discloses an amphibious sled vessel comprising a rigid tow bar [14] with a ball receiver [86] and a movable ramp [102], wherein the rigid tow bar is rotatable up or down relative to the sled vessel, and wherein the ramp is movable between an upper storage position and a lower cargo unloading position (see Fig 2; and ¶0042).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the sled vessel of modified Coast ‘634 (as first modified by GB ‘252) with a pivotal tow bar and a movable ramp, as further taught by Maarschalkerweerd. Having a pivotally mounted tow bar would have allowed the sled vessel to be efficiently towed regardless of the height of the towing connection of differently-sized towing vehicles or the inclination of the solid terrain on which they operate, and would have further ensured greater safety by allowing its retraction when not being towed. Additionally, having a movable ramp would have enabled easy and safe loading and unloading of cargo and/or passengers. 

Re claim 38, with the use of a universal connection disclosed by GB ‘252 or a ball receiver disclosed by Maarschalkerweerd, the second connector portion would remain above the sled vessel bottom even in the lower towing position. 
Re claim 39, with the above modification in place, the sled vessel would have a ramp that was movably attached to the sled vessel, the ramp being movable between an upper storage position and a lower cargo unloading position. 
Re claim 40, the tow bar is attached to the transom of the modified amphibious craft.
Regarding claims 41-43, it is noted that the use of polymeric coatings such as Teflon/PTFE, polyethylene or polyurethane to reduce hull friction/drag is well known in the art (for example, see US 6,056,608, col. 3, lines 21-24; and US 2018/0272913, ¶0024). Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to coat the bottom and side walls of sled vessel with one of such polymeric materials, which would have substantially reduced the drag or friction on the hull.
Re claim 44, it would have been obvious to a skilled person to construct the sled to be longer than the amphibious craft, which would have provided a bigger storage space. 
Re claims 45-47, it would have been obvious to a skilled person to provide the amphibious craft with adequately high towing capacity to operate in diverse terrains and load conditions. With such an arrangement in place, the drag on the amphibious craft would be less than ten percent of the towing capacity when the sled vessel was not loaded, or when it was towed on a slick surface such as ice.
Re claim 48, the amphibious craft of Coast ‘634 has forward and reverse mobility and is capable of pushing the sled when in reverse. 
Re claim 49, the amphibious craft and sled vessel, as modified above, would be so configured in the towing position that the amphibious craft was able to push the sled into a body of water wherein the amphibious craft was above the sled on a higher elevational terrain while the sled vessel bottom was in a lower elevational position on a water surface. 
Re claim 50, the amphibious craft and sled vessel, as modified above, would be so configured in the towing position that the amphibious craft was able to push the sled upwardly and upon a bed of an inclined trailer wherein the amphibious craft was below the sled vessel bottom on an underlying terrain while the sled vessel bottom was at a higher position on the bed of the inclined trailer. 
Re claim 51, the amphibious craft and sled vessel, as modified above, would be so configured in the towing position that the amphibious craft was able to push the sled vessel upwardly and upon a bed of an inclined trailer wherein the amphibious craft was below the sled on an underlying terrain while the sled was in a higher position on the bed of the inclined trailer. 
Re claims 61-63, it would have been obvious to a skilled person to provide the amphibious craft with adequately high load carrying capacity, such as about 5,000 pounds, to be able to operate in diverse terrains and still be able to haul sufficiently heavy load for greater operational efficiency.
Re claim 64, it would have been obvious to a skilled person to design the load carrying capacity of the sled vessel to be sufficiently high so as to be able to operate with the amphibious craft of different sizes and load capacities. With such an arrangement, the load carrying capacity of the sled vessel would be greater than a load carrying capacity of at least the smaller capacity amphibious craft. 
Regarding the steps set forth in method claims 52-56 and 65-70, such are considered encompassed in the construction and subsequent use of the modified amphibious transport apparatus described above. Specifically, regarding claims 52 and 70, although the prior art does not expressly disclose selectively pulling and pushing of the sled vessel, it would have been obvious for a skilled operator to employ such pulling and pushing techniques while maneuvering the sled vessel in tight spaces, wherein the pushing of the sled vessel would have been enabled by the rigidity of the tow bar.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 565044 A discloses a sled vessel towed by an amphibious craft

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617